Citation Nr: 1625019	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-26 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected tinnitus.

4.  Entitlement to an evaluation higher than 20 percent for service-connected right shoulder bursitis.

5.  Entitlement to a compensable evaluation for service-connected erectile dysfunction.

6.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine.

7.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1977 to January 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction resides with the RO in Atlanta, Georgia.

In his October 2011 substantive appeal, the Veteran requested a live videoconference hearing before a Member of the Board.  In a November 2015 letter, the Veteran's attorney stated that the Veteran no longer desired a Board hearing.  Thus, the Veteran's hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

First, regarding the Veteran's claim for an evaluation higher than 40 percent for degenerative disc disease of the lumbar spine, remand is required to secure a VA examination to assess the current severity of the Veteran's back disorder and all neurologic manifestations thereof-specifically any lower extremity involvement.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  In his January 2016 Appellate Brief, the Veteran asserted that his back disability had worsened in severity.  With regard to whether the Veteran is entitled to a separate evaluation for lower extremity nerve involvement, remand is also necessary to clarify the nature and extent of any lower extremity nerve involvement due to his back disorder.

Second, regarding the claims of entitlement to service connection for a right ankle disorder, entitlement to higher initial evaluations for bilateral hearing loss and tinnitus, entitlement to increased evaluations for erectile dysfunction and right shoulder bursitis, and entitlement to TDIU, remand is required for issuance of a statement of the case (SOC).  In August 2012, the Veteran's attorney submitted a timely notice of disagreement (NOD) regarding an August 2012 rating decision, which addressed the evaluation for right shoulder bursitis, erectile dysfunction, and TDIU.  In September 2013, the Veteran's attorney submitted a timely NOD to the September 2013 rating decision which granted service connection for tinnitus and hearing loss, assigned evaluations, and denied service connection for a right ankle disorder.  To date, no SOC has been issued.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  After making reasonable efforts to obtain the identified records, if they are not able to be secured, provide the Veteran and his representative with the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of the back disorder, to include all neurologic manifestations thereof.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Complete the appropriate examination report for the back condition and neurologic manifestations.  The examiner is requested to specifically address the nature and extent of any lower extremity involvement.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue a statement of the case addressing the issues of entitlement to service connection for a right ankle disorder, entitlement to higher initial evaluations for bilateral hearing loss and tinnitus, entitlement to increased evaluations for erectile dysfunction and a right shoulder bursitis, and entitlement to TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

